Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
 	Applicant has appeared to invoke 35 U.S.C. 112(f) in claim 1.  The “welding circuit” recited in claim 1 is interpreted to be cable (see paragraph 19 publication of the application).  	 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zucker et al (20170120364) in views of Hosoya et al (2014/0312011).

For claim 1, Zucker teaches a welding device (abstract, lines 1-3) (fig.1-4), comprising: a receiver circuit (129) configured to receive a first communication (communication received based on the feedback of parameters) from a welding-type power supply (110) via a weld circuit (130) (par.22, lines 1-5, and par.30, lines 5-15);
a transmitter circuit (125) configured to transmit a response to the first communication to the welding-type power supply (110) via the weld circuit (130) (par.22, lines 1-5, and par.30, lines 5-15); and
a voltage monitor  (121) configured to measure a current pulse (201 as shown in fig.2) received from the welding-type power supply (110) via the weld circuit (130) in response to detecting (104) the current pulse following transmission of the response (par.34, lines 1-10) (fig.2), the transmitter circuit (125) configured to transmit to the welding-type power supply (110), via the weld circuit (130), a second communication based on the measured  of the current pulse (fig.2-3) (par.34, lines 5-15 and par.39, lines 1-20).
Zucker teaches of measuring the voltage and current pulses but does not teach explicitly a voltage of a current pulse.
Hosoya teaches, similar welding system, of measuring a voltage of a current pulse (par.16, lines 3-5).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Zukcer‘s reference, to include a voltage of a current pulse, as suggested and taught by Hosoya, in order to determine the quality of the keyhole welding with the pulse current by simply comparing the peak frequencies which correlate to the vibration of the weld pool with the pulse frequency of the pulse current (Hosoya, par.17).
For claim 3, Zucker further teaches a current monitor configured to measure current in the weld circuit (130) in response to detecting the current pulse, the transmitter circuit (123) configured to transmit the second communication based on the measured current (par.29, lines 1-5 and par.33, lines 5-20) (fig.2).
For claim 4, Zucker further teaches an energy storage circuit (memory storage) configured to: store energy received via the weld circuit prior to the receiver circuit (129) receiving the first communication; and power the transmitter circuit (125) and the voltage monitor during the current pulse using the energy (par.85, lines 1-10).
For claim 5, Zucker further teaches wherein the voltage monitor is configured to measure a voltage of welding-type power received via the weld circuit (130) during a welding-type operation after the current pulse, and the transmitter circuit (125) is configured to: transmit, via the weld circuit (130) during output of the welding-type power, a third communication based on the voltage of the welding-type power (110); or store the voltage of the welding-type power in a memory and transmit the third communication via the weld circuit after output of the welding-type power has stopped (par.30, lines 1-10, par.33, lines 5-20 and par.85, lines 1-10).
For claim 6, Zucker further teaches a user interface (126) to receive a user selection of a voltage setpoint, the transmitter circuit configured to transmit a fourth communication indicative of the user selection of the voltage setpoint (par.42, lines 4-10 and 43, lines 1-10).
For claim 10, Zucker teaches wherein the first communication comprises a weld circuit (130) measurement request (sense leads) (par.21, lines 1-10 and par.26, lines 1-10).
Claim(s) 2 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zucker et al (20170120364) in views of Hosoya et al (2014/0312011) as applied to claims above, and further in view of Myers et al (20040079740).
For claim 2, Zucker, as modified by Hosoya , teaches all limitation as previously set forth and further teaches wherein the voltage monitor (121) is configured receive via the weld circuit (130) to determine a peak voltage, the transmitter circuit (125) configured to transmit the second communication based on the peak voltage (par.22 and 82).
Zucker fails to teach wherein the voltage monitor is configured to sample the voltage of the current pulse, a controller configured to calculate an arithmetic mean or a root-mean-square (RMS) value of a plurality of voltage samples measured by the voltage monitor, wherein the transmitter circuit is configured to include the arithmetic mean or the RMS value in the second communication, wherein the transmitter circuit is configured to include accumulated voltage samples measured by the voltage monitor in the second communication, and a voltage filter circuit to provide a filtered value of the voltage over a time period, the transmitter circuit configured to include the filtered value in the second communication.
Myers teaches, welding controller, wherein the voltage monitor is configured to sample the voltage of the current pulse (par.67, lines 4-10).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Zukcer‘s reference, to include sample the voltage of the current pulse, as suggested and taught by Myers, in order to digitally construct an rms signal representing the root mean square of the weld current. This same procedure is used for obtaining the root mean square or rms signal representing the weld voltage (Myers, par.16).
For claim 7, Zucker, as modified by Hosoya , teaches all limitation as previously set forth except for a controller configured to calculate an arithmetic mean or a root-mean-square (RMS) value of a plurality of voltage samples measured by the voltage monitor, wherein the transmitter circuit is configured to include the arithmetic mean or the RMS value in the second communication.
Myers teaches a controller (30 as shown in fig.1) configured to calculate an arithmetic mean or a root-mean-square (RMS) value of a plurality of voltage samples measured by the voltage monitor (par.67, lines 4-10), wherein the transmitter circuit is configured to include the arithmetic mean or the RMS value in the second communication (par.62, lines 1-5). 
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Zukcer‘s reference, to include with an arithmetic mean, as suggested and taught by Myers, in order to digitally construct an rms signal representing the root mean square of the weld current. This same procedure is used for obtaining the root mean square or rms signal representing the weld voltage (Myers, par.16).
For claim 8, Zucker, as modified by Hosoya , teaches all limitation as previously set forth except for wherein the transmitter circuit is configured to include the arithmetic mean or the RMS value in the second communication. wherein the transmitter circuit is configured to include accumulated voltage samples measured by the voltage monitor in the second communication.
Myers teaches wherein the transmitter circuit is configured to include accumulated voltage samples measured by the voltage monitor in the second communication (par.67, lines 4-10), and a voltage filter circuit to provide a filtered value of the voltage over a time period, the transmitter circuit configured to include the filtered value in the second communication (par.51). 
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Zukcer‘s reference, to include sample the voltage, as suggested and taught by Myers, in order to digitally construct an rms signal representing the root mean square of the weld current. This same procedure is used for obtaining the root mean square or rms signal representing the weld voltage (Myers, par.16).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zucker et al (20170120364) in views of Hosoya et al (2014/0312011) as applied to claims above, and further in view of Aberg et al (2018/0056425).

For claim 9, Zucker, as modified by Hosoya , teaches all limitation as previously set forth except for a voltage filter circuit to provide a filtered value of the voltage over a time period, the transmitter circuit configured to include the filtered value in the second communication.
Aberg teaches a voltage filter circuit (element 102 includes filter as shown in fig.1) to provide a filtered value of the voltage over a time period, the transmitter circuit configured to include the filtered value in the second communication (par.14, lines 1-5 and par.17, lines 1-10). 
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Zukcer‘s reference, to include voltage filter circuit, as suggested and taught by Myers, for purpose of reducing a probability of unwanted arc outs and minimized while still providing quick and reliable arc breaking when desired (Aberg, par.7).
 	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761